Harris, J.
Many points appear to have been raised and decided in the Court below. We deem it unnecessary to consider anything, as the matters hi controversy were at length drawn into a Court of Equity, but the ground upon which so manifestly the eases should be decided in that forum. The record discloses the fact that plaintiffs in error and another purchased of the Craigs their executions against the Lawrence-ville Manufacturing Company, the plaintiffs being stockholders, and gave their joint notes for the respective purchases. Afterwards, one of the stockholders and makers of said notes (Winn,) prevailed on the Craigs by importunity to allow him (Winn) to substitute in his place on the notes another promis*125sor, and Williams was thus substituted. When the notes became due, the Craigs commenced suit — the plaintiffs were met by pleas of non est factum filed by said stockholders, the pleas alleging the alteration of the notes by the erasure of the name of Winn and substitution of Williams, as a bar to plaintiffs’ recovery. The cases having been placed on the appeal, the Craigs filed their bill for discovery and relief, in which the whole transactions were set forth, and in' which they prayed that the defendants below be decreed either to withdraw their pleas of non est factum, or that they should pay over to plaintiffs, to be credited on the notes sued on, so much of the proceeds or money collected or received by the stockholders on the executions which they had purchased and which had been raised from the sale of the property of the Manufacturing Company, as with the amounts the Craigs had collected on their mortgage Ji. fas. against Williams, would, together, pay off and extinguish the notes sued on. These bills were rightly instituted; and, especially as it is by no means sure whether the complainants could have had full relief at law, notwithstanding the almost entire obliteration under our Code of the functions and powers of Courts of Law and Equity as separate jurisdictions. The equity of the Craigs to the relief prayed is so clear, that the surprise is that for a moment it should have been resisted.
Judgment affirmed.